UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811 - 22463 Ironwood Institutional Multi-Strategy Fund LLC (Exact name of registrant as specified in charter) One Market Plaza, Steuart Tower, Suite 2500 San Francisco, CA 94105 (Address of principal executive offices)(Zip code) Jonathan Gans Chief Executive Officer and President c/o Ironwood Capital Management Corporation One Market Plaza, Steuart Tower, Suite 2500 San Francisco, CA 94105 (Name and address of agent for service) Registrant’s telephone number, including area code:(415) 777-2400 Date of fiscal year end:April 30 Date of reporting period:January 31, 2012 ITEM 1.SCHEDULE OF INVESTMENTS. Ironwood Institutional Multi-Strategy Fund LLC Schedule of Investments – January 31, 2012 (unaudited) INVESTMENT OBJECTIVE AS PERCENTAGE OF NET ASSETS Percentages are as follows: Relative Multi-Strategy: % Equity Market Neutral: % Event-Driven Multi Strategy: % Distressed: % Credit Opportunities: % Investments in Investment Funds: % Ironwood Institutional Multi-Strategy Fund LLC Schedule of Investments* As of January 31, 2012 (Unaudited) Number of Shares Cost Fair Market Value % of Net Assets Redemptions Permitted RELATIVE VALUE MULTI-STRATEGY Citadel Kensington Global Strategies Ltd. $ $ % Quarterly1 - 18 mos. D.E. Shaw Composite International Fund2 N/A $ $ % Quarterly1 FCOI II Holdings, L.P.2 N/A $ $ % Annually HBK Offshore Fund II L.P.2 N/A $ $ % Quarterly1 Hutchin Hill Capital Offshore Fund, Ltd. $ $ % Quarterly1 OZ Overseas Fund II, Ltd. $ $ % Annually TPG-Axon Partners (Offshore), Ltd. $ $ % Quarterly1 SUB TOTAL: $ $ % EQUITY MARKET NEUTRAL Aleutian Fund Ltd. $ $ % Monthly Citadel Global Equities Fund Ltd. $ $ % Monthly Millennium International, Ltd. $ $ % Quarterly1 Rosemont Offshore Fund, Ltd. $ $ % Quarterly S.A.C. Capital International, Ltd. $ $ % Quarterly1 SUB TOTAL: $ $ % EVENT-DRIVEN MULTI-STRATEGY Elliott International Limited $ $ % Semi Annually1 Eton Park Overseas Fund, Ltd. $ $ % Annually1 Magnetar Capital Fund II, Ltd. $ $ % Quarterly1 Magnetar Equity Opportunities Ltd. $ $ % Monthly Magnetar Global Even Driven Fund Ltd. $ $ % Quarterly1 Mason Capital, Ltd $ $ % Annually Perella Weinberg Partners Xerion Offshore Fund Ltd. $ $ % Quarterly1 Perry Partners International, Inc. $ $ % Quarterly1 SUB TOTAL: $ $ % DISTRESSED Cerberus International LLC $ $ % Other3 Monarch Debt Recovery Fund, Ltd $ $ % Annually Monarch Structured Credit Fund, Ltd $ $ % Other4 Monarch Structured Credit Fund, Ltd Series II $ $ % Other4 Silver Point Capital Offshore Fund, Ltd. $ $ % Annually SUB TOTAL: $ $ % CREDIT OPPORTUNITIES Archview Credit Opportunities Offshore Fund Ltd. $ $ % Quarterly1 GSO Special Situations Overseas Fund Ltd $ $ % Annually King Street Capital, Ltd. $ $ % Quarterly1 SUB TOTAL: $ $ % TOTAL INVESTMENTS: $ $ % Cash $ Liabilities in Excess of Current Assets $ ) NET ASSETS: $ % *All investments in Investment Funds are non-income producing 1 Investor level gates ranging from 10% - 50% of investment value apply for permitted redemption period 2 Investments are dollar, not share, based 3 The Investment Funds do not have set redemption timeframes but are liquidating investments and making distributions at the Investment Funds' management's discretion. 4 The Investment Funds do not have set redemption timeframes but will seek to liquidate investments and distribute proceeds during the 12 month period following the end of the investment period. NOTES TO SCHEDULE OF INVESTMENTS Fair Value of Financial Instruments Ironwood Institutional Multi-Strategy Fund LLC (the “Fund”) values its investments in Investment Funds at fair value, which ordinarily will be the amount equal to the Fund’s pro rata interest in the net assets of each such Investment Fund, as such value is supplied by, or on behalf of, the Investment Fund’s investment manager from time to time, usually monthly. Some values received from, or on behalf of, the Investment Funds’ respective investment managers are typically estimates only, subject to subsequent revision by such investment managers. Such values are generally net of management fees and performance incentive fees or allocations payable to the Investment Funds’ managers or general partners pursuant to the Investment Funds’ operating agreements. The Investment Funds value their underlying investments in accordance with policies established by each Investment Fund, as described in each of their financial statements or offering memoranda. The Fund’s investments in Investment Funds are subject to the terms and conditions of the respective operating agreements and offering memoranda, as appropriate. Some of the Investment Funds may hold a portion of their assets in “side pockets,” which are sub-funds within the Investment Funds that have restricted liquidity, potentially extending over a much longer period than the typical liquidity an investment in the Investment Funds may provide. Should the Fund seek to liquidate its investment in an Investment Fund that maintains these side pockets, the Fund might not be able to fully liquidate its investment without delay, which could be considerable. In such cases, until the Fund is permitted to fully liquidate its interest in the Investment Fund, the fair value of its investment could fluctuate based on adjustments to the value of the side pocket as determined by the Investment Fund’s investment manager. As of January 31, 2012, approximately 0.02% of the Fund’s net assets were invested in side pockets maintained by the Investment Funds. Management cannot estimate the timing of when side pockets will be liquidated. Ironwood Capital Management Corporation, the Fund’s investment adviser (the “Adviser”), has designed ongoing due diligence processes with respect to Investment Funds and their investment managers, which assist the Adviser in assessing the quality of information provided by, or on behalf of, each Investment Fund and in determining whether such information continues to be reliable or whether further investigation is necessary. Such investigation, as applicable, may or may not require the Adviser to forego its normal reliance on the value supplied by, or on behalf of, such Investment Fund and to independently determine the fair value of the Fund’s interest in such Investment Fund, consistent with the Fund’s fair valuation procedures. If no value is readily available from an Investment Fund or if a value supplied by an Investment Fund were to be deemed by the Adviser not to be indicative of its fair value, the Adviser would determine, in good faith, the fair value of the Investment Fund under procedures adopted by the Board of Directors and subject to supervision by the Board of Directors. In accordance with the Fund’s Limited Liability Company Agreement, the Adviser values the Fund’s assets based on such reasonably available relevant information as it considers material. Because of the inherent uncertainty of valuation, the fair values of the Fund’s investments may differ significantly from the values that would have been used had a ready market for the investments held by the Fund been available. As of January 31, 2012, no investments were valued by the Adviser. Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in a timely transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. The Fund uses a three-tier hierarchy to distinguish between (a)inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (b)inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs) and to establish classification of fair value measurements for disclosure purposes. Various inputs are used in determining the fair value of the Fund’s investments. The inputs are summarized in the three broad levels listed below: Level 1– quoted prices in active markets for identical investments Level 2– other significant observable inputs (including quoted prices for similar investments, fair value of investments for which the Fund has the ability to fully redeem tranches at net asset value as of the measurement date or within the near term, with near term defined as one year from the date of measurement) Level 3– significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments, fair value of investments for which the Fund does not have the ability to fully redeem tranches at net asset value as of the measurement date or within the near term as defined above) The inputs or methodology used for valuing investments are not necessarily an indication of the risks associated with investing in those investments. The units of account that are valued by the Fund are its interests in the Investment Funds and not the underlying holdings of such Investment Funds. Thus, the inputs used by the Fund to value its investments in each of the Investment Funds may differ from the inputs used to value the underlying holdings of such Investment Funds. The Fund’s investments recorded at fair value have been categorized based upon a fair value hierarchy as described above.The following table presents information about the Fund’s investments measured at fair value as of January 31, 2012: Level 1 Level 2 Level 3 Total Relative Value Multi-Strategy $
